Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4,7,8,10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 6,864,805) in view of Vij (US 8,548,547).
Gomez discloses a remote monitoring system for an area intended to accommodate at least one passenger of an aircraft comprising a control member 42 (col. 6, lines 49-67) to generate a signal relating to safety of a person in an area near a camera 16, and at least one interface means 24,26 spaced from the area making it possible for member of cabin crew to have access to information relating to the area on the basis of the signal (col. 6, lines 10-35; Fig. 1), except for specifically stating that the signal relates to safety of a passenger, or that cargo area is monitored.
However, since Gomez teaches that the camera placement areas are located to show images of the passenger cabin of the aircraft (col. 2, lines 63-67) and that transmitted images to cockpit are for safety of passengers and crew (col. 2, lines 50-56), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have signal related to safety of passenger in the area near camera, so that passengers near an area of concern could have been protected from dangerous situations.
Furthermore, Vij teaches desirability of monitoring animal passengers in cargo area of an aircraft and transmitting signal relating to their safety to a cockpit (abstract, Col. 6, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide monitoring in a cargo area as suggested by Vij in conjunction with an aircraft monitoring system as disclosed by Gomez, in order that more comprehensive areas of an aircraft could have been monitored for greater safety of passengers in all compartments.
Regarding claim 2, Gomez teaches use of display 24,26.
Regarding claim 3, Gomez teaches use of visual and audible alerts (col. 3, lines 48-56).
Regarding claim 4, since Gomez teaches signals are transmitted  and activate  camera sensors 16, such would have permitted permanent update of conditions to a cockpit display 24,26.
Regarding claims 7,8, Gomez teaches that control member 42 includes a contact sensor (col. 6, lines 60-67).
Regarding claim 10, Gomez teaches use of an alert button/switch 46 (col. 7, lines 27-35).
Regarding claim 15, Gomez teaches an airplane cabin monitoring system (col. 2, lines 63-67).
2.	Claim s 5,6,9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of  Vij and Carroll (US 2004/0145498).
Gomez and Vij disclose an aircraft cockpit monitoring display system as set forth above with regard to claims 1,7,8, except for specifically stating that processing means are used to process images transmitted to cockpit display.
Carroll teaches desirability of using processing means 15 to process surveillance images on an aircraft transmitted to a display (pars. 13,14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize processing means as suggested by Carroll in conjunction with a camera image transmission system as disclosed by Gomez and Vij, in order that image processing could have been performed allowing selection of desired camera images to be displayed at a central monitoring display.
Regarding claim 6, Carroll teaches use of wired or wireless network to transmit detected images to display (par. 14).
Regarding claim 9, the processed images of Carroll are related to area including passengers (par. 21).
3.	Claim s 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Vij  and  Sprague (US 2005/0052339).
Gomez and Vij disclose an aircraft surveillance and communication system as set forth above with regard to claim 1, except for specifically stating that cabin crew have communication means to be in contact with passengers.
Sprague teaches desirability of message display 26,28,30 directed to passengers from cockpit (Fig. 2).
It would have been obvious to use well known safety messages transmitted from cockpit to passengers as shown by Sprague in conjunction with an aircraft safety communication system as disclosed by Gomez and Vij, in order that specific safety messages could have been communicated to passengers related to events taking place on the aircraft, such as potential turbulence.
Regarding claim 12, communication means 26,28,30 are controlled by initiation of cabin crew in Sprague.
Regarding claim 13, Sprague teaches transmission of alarm 26 to passengers (Fig. 2).
Regarding claim 14, Sprague teaches activating an indicator to direct a passenger to the seat that is intended for them (par. 6, Fig. 2).
4.	Regarding remarks filed with the response on 7-13-22, arguments are moot in view of the newly cited Vij reference.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689